Case 1:19-cv-07323-AJN Document 8 Filed 11/26/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

stg te ga a x
UNITED STATES OF AMERICA :
Plaintiff, : 19 Civ. 7323 (DAB)
-V.- ;
$57,162.00 IN UNITED STATES CURRENCY,
Defendant-in-rem.
x

 

NOTICE OF GOVERNMENT’S MOTION PURSUANT TO RULE 60(b)
PLEASE TAKE NOTICE that, upon the Government’s Memorandum of Law in Support
of Government’s Motion Pursuant to rule 60(b), and upon all papers and prior proceedings
herein, the United States of America will move before the Honorable Deborah A. Batts, United
States District Judge for the Southern District of New York, at such time as the Court shall
direct, to relieve Jeremy Rosario (the “Potential Claimant”) from the Judgment of Forfeiture
entered on October 30, 2019 (D.E. 7), pursuant to Federal Rule of Civil Procedure Rule 60(b),
and permit him to file a claim on or before December 20, 2019 in this matter, and such other
relief as the Court may determine to be just and proper.
Dated: November 25, 2019
New York, New York
Respectfully submitted,
GEOFFREY S. BERMAN

United States Attorney
Southern District of New York

By: \a Aiton,
JULIANA MURRAY
Assistant United States Atto
(212) 637-2314

To: Jeremy Rosario
Potential Claimant
